Murphy, P. J. (dissenting in part).
Plaintiff D’Angelis was an employee of Acme-Ace Inc. (Acme), the excavating subcontractor on the job site. On November 29, 1979, plaintiff was injured when he fell through a hole in a concrete floor slab. Suit was brought against defendant Arwin 74th Street Co., the owner of the project, and 74th Street Development Corp., the general contractor (the appellants). Plaintiffs’ claims against appellants were settled for $210,000. Thereafter, appellants sought to recover under the indemnification provision in three subcontracts. Appellants’ cross claim against subcontractor Meyerbank Electric Co., Inc. (Meyerbank) was dismissed at the end of the trial. Appellants’ third-party claims against Eisenberg Sons Carpentry, Inc. (Eisenberg) and Acme were dismissed by the trial court after the jury had answered special questions with regard to those two subcontractors. For the following reasons a new trial should be ordered with regard to appellants’ claims against those three subcontractors. Meyerbank, the electrical subcontractor, was required under its subcontract with appellants to provide the lighting facilities needed by the other trades. The plaintiff testified at trial that a bulb was not lit at the time of the occurrence, Therefore, even though he did testify that some sunlight illuminated the area, the jury should have been presented with the question of whether Meyerbank breached its subcontract by providing insufficient illumination. Appellants’ cross claim against Meyer-bank should be reinstated. The proof at trial tended to establish that Eisenberg was required to cover this hole. Thus, there was an evidentiary basis for the jury’s affirmative answer to the first question that Eisenberg was required to protect the hole under the subcontract. However, the jury’s answers to the second and third questions were inconsistent with its answer to the fourth question. (Nallan v Helmsley-Spear, Inc., 50 NY2d 507, 518.) In answer to the fourth question, the jury found that Eisenberg’s failure to perform its subcontract was the proximate cause of plaintiff’s injury. In answer to the second question, the jury found that Eisenberg did not know and should not have known of the opening. The jury, in responding to the third question, found that Eisenberg did not have a reasonable period of time to discover the existence of the opening. If Eisenberg was not even required to know of the opening, it could not be held responsible for plaintiff’s fall into the hole. The jury’s *723answers to the questions relating to Einsenberg showed that it was totally confused and did not rationally consider the issues presented (Tassone v Gursky, 5 AD2d 966). Therefore, the jury’s answers to the questions involving Acme were also tainted by the jury’s prior display of irrationality. Moreover, the questions relating to Acme were too general. The trial court should have specifically asked, inter alia, whether Acme breached its subcontract by prematurely removing the “rake” without authorization from the general contractor. Upon this record, this matter should be remanded for a new trial against these three subcontractors. A jury may then rationally consider at one time whether any or all of these subcontractors are liable for breach of their respective subcontracts.